Exhibit 10.1
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is
entered into by and between Unilife Corporation, its subsidiaries, including
Unilife Medical Solutions Limited, Unilife Medical Solutions, Inc., a Delaware
corporation formerly known as Integrated BioSciences, Inc. (“IBS”), its
affiliates, successors, assigns, owners, directors and agents, located at 633
Lowther Road, Lewisberry, Pennsylvania 17339 (collectively “Unilife” or
“Company”) and Daniel Calvert (“Calvert”).
WHEREAS, Calvert was employed by Australian-based Unilife Medical Solutions
Limited on December 2, 2008, pursuant to an Offer of Employment, dated
November 12, 2008; and
WHEREAS, Unilife and Calvert executed an Employment Agreement (“Employment
Agreement”), effective November 10, 2009; and
WHEREAS, Calvert and Unilife wish to end their employment relationship on
mutually agreeable terms, as set forth in this Agreement;
NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the above Recitals which are incorporated below, and for
other good and valuable consideration, the parties agree as follows:
1. Termination of Employment. Calvert has issued a resignation letter, resigning
from all positions with Unilife, including director and officer positions, which
resignation Unilife has accepted. Calvert and Unilife agree that Calvert will
continue his employment through a transition period to end no sooner than
June 30, 2010 and no later than July 31, 2010, except that either party may
elect to terminate the transition period earlier upon two (2) weeks notice. The
last day of employment shall become the “Effective Date”. Prior to the Effective
Date, the terms of the Employment Agreement shall remain in effect.

 

 



--------------------------------------------------------------------------------



 



2. Purpose. This Agreement is entered into to provide Calvert with certain
severance benefits while avoiding litigation and resolving any and all claims or
differences arising out of Calvert’s employment.
3. Severance Amount. For consideration of the promises set forth in this
Separation Agreement and General Release, Unilife shall:
a. pay Calvert severance in the total gross sum of Eighty Thousand Dollars
($80,000.00), less all appropriate withholdings and deductions required by law
(“Severance Amount”). The Severance Amount represents six (6) months of
Calvert’s Base Compensation. The Severance Amount shall be paid out over a
period of six (6) months (the “Severance Period”), in accordance with Unilife’s
standard payroll procedures. These payments shall begin on the first payroll
date following the Effective Date.
b. pay Calvert’s monthly health insurance premiums during the Severance Period,
in the event Calvert elects coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”); however, the obligation to pay such premiums shall
cease in the event Calvert obtains alternative coverage through new or
self-employment.
c. It is understood that, except as specifically set forth in Section 3a. and b.
above, no other post-separation severance payments shall be provided to Calvert
following termination of employment.
4. Other Payments. In fulfillment of its other obligations to Calvert, Unilife
shall:
a. pay Calvert two (2) weeks of unused, accrued vacation. This payment shall be
paid on the first payroll date following the Effective Date.
b. fulfill all of Calvert’s vested stock options exercisable no later than three
months after the last day of Calvert’s employment, those options being the
500,000 options which vested on December 2, 2008 and the 500,000 options which
vested on December 2, 2009 (as they have been converted to either CDIs or common
shares under the Share Scheme of Arrangement). Any actions taken by Calvert to
exercise these stock options shall be governed by the terms of the applicable
plan documents.
c. Unilife has provided Calvert with certain outplacement benefits, the receipt
of which Calvert acknowledges.

 

2



--------------------------------------------------------------------------------



 



5. Unemployment Compensation. For consideration of the promises set forth in
this Agreement, Unilife agrees that it will not contest Calvert’s application
for unemployment compensation benefits. Calvert acknowledges that eligibility
for such benefits is not determined by Unilife.
6. Other Employee Benefits. Except as expressly set forth in this Agreement,
Calvert confirms and acknowledges that he will not be entitled to any additional
employee benefits, bonus payments, additional severance pay, or other payments
whatsoever, from Unilife following the Effective Date.
7. Admission. Nothing contained herein shall be construed as an admission by
Unilife of any liability of any kind to Calvert; any liability is expressly
denied. Further, nothing contained herein shall be construed as an admission by
Calvert of any liability of any kind to Unilife; any liability is expressly
denied.
8. Non-Disclosure of Confidential Information.
a. Calvert acknowledges that, in the course of his employment with Unilife, he
may have acquired access to and became acquainted with certain information about
the professional, business, technological and financial affairs of Unilife that
may be non-public, competitively sensitive, confidential or proprietary in
nature (“Confidential Information”). Confidential Information includes, but is
not limited to, manufacturing processes or techniques, information concerning
its customers, suppliers, products, operations, safety or industrial hygiene
practices, business plans and objectives, management practices, marketing plans,
software and computer programs, data processing systems and information
contained therein, inventions, product and other designs, technologies,
financial statements, policies and any other trade secrets or confidential or
proprietary information of or about Unilife that is not already available to the
public.

 

3



--------------------------------------------------------------------------------



 



b. Except as permitted or directed by Unilife’s Chief Executive Officer or as
required by law or court order but in accordance with paragraph 8.c. below,
Calvert shall not divulge, furnish or make accessible to anyone or use in any
way any Unilife Information which Calvert has acquired, regardless of the
original form of receipt of such Unilife Information. Calvert warrants that he
shall not retain possession of any Unilife memoranda, notes, records, reports or
other documents (or copies thereof) relating to Unilife’s business and or
Unilife Information. In the event Calvert locates any such documents or
information, Calvert agrees that he shall immediately return such documents or
information to Unilife’s designated representative.
c. Compelled Disclosure. In the event that Calvert is requested or required (by
interrogatory, request for information or documents by a regulatory agency or
other governmental authority, subpoena, civil investigative demand or other
legal process) to disclose any Confidential Information of Unilife, Calvert
shall provide Unilife with prompt notice of any such request or requirement so
that Unilife may seek an appropriate protective order or waive compliance with
the provisions of this Agreement. If, failing the entry of a protective order or
the receipt of a waiver hereunder, Calvert is, in the opinion of his counsel,
compelled to disclose Confidential Information, Calvert may disclose that
portion of the Confidential Information which his counsel advises is compelled
to be disclosed. In any event, Calvert will render reasonable cooperation to
Unilife in Unilife’s effort to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Information.
d. Any intentional breach of this Section 8 shall be deemed a material breach of
this Agreement.

 

4



--------------------------------------------------------------------------------



 



9. Return of Property. No later than the Effective Date, Calvert agrees to
return promptly to Unilife any and all things in his possession and control that
are owned or leased by Unilife or otherwise relate to Unilife’s business,
including but not limited to all computer equipment, telephone equipment, books,
manuals, memoranda, policy statements, correspondence, minutes of meetings,
agendas, interoffice communications, forecasts, analyses, working papers,
charts, expense reports, ledgers, journals, financial statements, data
compilations, records, reports, notes, computer disks, drives, documents and
software, contracts, customer lists, keys, advertising and marketing materials,
and other documents, proprietary information and equipment furnished to or
prepared by Calvert in the course of or incident to his employment with Unilife.
No later than the Effective Date, Calvert shall promptly deliver to Unilife any
documents, files and/or records containing Confidential Information, as that
term is defined in this Agreement, that are in his possession. Calvert agrees
that he will not engage in any activities that might alter, modify or destroy
any property, equipment of Confidential Information that is in his possession.
10. Release.
a. In consideration of the monetary benefits extended to Calvert under the terms
of Section 3.a. and b. of this Agreement, Calvert agrees for himself, his heirs,
executors, administrators, successors and assigns to forever release and
discharge Unilife and its parents, subsidiaries, affiliates, officers,
directors, agents, contractors, consultants and employees, past and present,
collectively or individually, from any and all claims, demands, causes of
actions, losses and expenses of every nature whatsoever, known or unknown,
arising up to and including the date on which Calvert executes this Agreement,
including but not limited to any claims arising out of or in connection with his
employment or separation from employment with Unilife.
i. These claims include, but are not limited to, breach of express or implied
contract, intentional or negligent infliction of emotional harm, libel, slander,
claims under the Age Discrimination in Employment Act (ADEA), Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Family and Medical
Leave Act, the Pennsylvania Human Relations Act, the Pennsylvania Wage Payment
Collection Law (as well as any claims related to unpaid wages, bonuses or
benefits), any tort claim, any federal, state or municipal statute or ordinance
relating to unlawful discrimination, including any wrongful discharge claim
which may be cognizable under the laws of any state or country.

 

5



--------------------------------------------------------------------------------



 



ii. Notwithstanding the foregoing, the definition of claims as set forth in this
Section 9 shall not include a breach of contract claim Calvert may assert
arising from any breach by Unilife of any terms of this Separation Agreement.
b. Calvert warrants and represents that he has not, prior to signing this
Agreement, filed any form of claim, charge, or complaint against Unilife.
Calvert acknowledges that the General Release and Waiver of Claims set forth
above will completely bar any recovery or relief obtained on his behalf, whether
monetary or otherwise, by any person or entity with respect to any of the claims
that he has released.
c. Further, in consideration of Calvert’s foregoing release and waiver of
claims, Unilife warrants and represents for itself and its parents,
subsidiaries, affiliates, officers, directors, agents, contractors, consultants
and employees, past and present, to forever release and discharge Calvert and
his heirs, executors, administrators, successors and assigns, collectively or
individually, from any and all claims, demands, causes of actions, losses and
expenses of every nature whatsoever, known or unknown, arising up to and
including the date on which Unilife executes this Agreement. Further, Unilife
agrees it shall defend, indemnify and hold Calvert harmless for any and all
actions undertaken by Calvert during the course of his employment as Chief
Financial Officer for Unilife, such defense and indemnity to include the payment
of attorneys’ fees where applicable.
11. Further Covenants.
(a) The parties to this Agreement agree that they will take no action that would
cause any embarrassment or humiliation to the other or otherwise cause or
contribute to the other being held in disrepute by the general public or its
employees, customers, prospective employers or suppliers. As part of this
covenant, the parties to this Agreement agree that they will not make statements
to any third parties about each other and/or their affiliates, products, owners,
employees, or representatives, that are in any way disparaging or negative. This
paragraph shall not be construed to prohibit Calvert or Unilife from cooperating
with any government agency in an official investigation or to prohibit Unilife
from making the public filings required when a Chief Financial Officer resigns
or otherwise required by law or corporate bylaws. Any breach of this provision
shall be deemed a material breach of this Agreement.

 

6



--------------------------------------------------------------------------------



 



(b) To the extent that Calvert is not a potentially adverse party and/or to the
extent that the issues do not potentially subject him to criminal charges or
penalties, Calvert agrees that he will provide reasonable assistance and
cooperation with Unilife and/or other persons engaged by Unilife in the
investigation, prosecution, and/or defense of any threatened or asserted
litigation, or investigations initiated by or involving Unilife or any person or
entity affiliated with it, and truthfully testify in connection with any such
investigation or proceeding. Calvert understands that he was employed as a
management representative of the Company, and except as specifically required by
law, he will not assist any person or entity in any matter adverse to the
Company without first providing written notice.
(c) Calvert agrees that if Unilife requests his assistance after the Effective
Date, that Calvert may, at his discretion, provide ongoing assistance to Unilife
as a contractor at the rate of Two Hundred Dollars ($200.00) per hour.
12. Non-Solicitation and Non-Disclosure. Calvert remains bound by the noncompete
provisions of the Confidentiality and Non-Compete Agreement he signed when hired
and of his Employment Agreement. For a period of two (2) years following
termination of employment, Calvert will not, directly or indirectly:
(i) render services to, become employed by, be engaged as a consultant by, own,
or have a financial or other interest in (either as an individual, partner,
joint venture, owner, manager, employee, partner, officer, director, independent
contractor, or other similar role) any domestic or foreign business that
manufactures or distributes syringes. Unilife’s Chief Executive Officer may
waive this provision in his sole written discretion.

 

7



--------------------------------------------------------------------------------



 



(ii) Unilife acknowledges that after the termination of Calvert’s employment
with Unilife, Calvert may alone, or in conjunction with another entity or
person, engage in or perform services for some other commercial activity.
Calvert agrees that from the date of termination and thereafter for a period of
two (2) years, Calvert will not interfere with the employment or advantageous
business relationship which Unilife has with any current Unilife employees,
shareholders, directors, customers, vendors, competitors, financial institution
clients, or any other people or entities with whom Unilife has a business or
employment relationship. Calvert expressly agrees not to solicit, on Calvert’s
own behalf or on behalf of another, any of Unilife’s employees to resign from
their employment with Unilife in order to go to work elsewhere during this
period.
In the event that Calvert commits any breach of this Section 12, Calvert
acknowledges that Unilife would suffer substantial and irreparable harm and
damages. Accordingly, Calvert hereby agrees that in such event, Unilife shall be
entitled to temporary and/or permanent injunctive relief, without the necessity
of proving damage, to enforce the provisions of this Section, all without
prejudice to any and all other remedies that Unilife may have at law or in
equity and that Unilife may elect or invoke. Calvert agrees that if any of the
provisions of this Section are or become unenforceable, the remainder hereof
shall nevertheless remain binding upon him to the fullest extent possible,
taking into consideration the purposes and spirit of this agreement. Any invalid
or unenforceable provision is to be reformed to the maximum time, geographic
and/or business limitations permitted by applicable laws, so as to be valid and
enforceable.

 

8



--------------------------------------------------------------------------------



 



Calvert expressly acknowledges and agrees that these restrictive covenants are
absolutely necessary to protect the legitimate business interests of Unilife,
because he is employed in a position of trust and confidence and is provided
with extensive access to Unilife’s most confidential and proprietary trade
secrets, and has significant involvement in important business relationships,
which constitute the goodwill of Unilife. Calvert further agrees and
acknowledges that these restrictive covenants are reasonable, will not restrict
him from earning a livelihood following the termination of employment, and are
intended by the parties to be enforceable following termination of employment
for any reason.
13. Other Agreements. This Agreement represents the entire agreement between the
parties. It may not be modified or superseded except in writing, signed by both
parties and referencing this Agreement. Calvert’s stock options shall be
governed by the terms of his stock option grants and the corresponding plan
document.
14. Severability. In the event that any provision of this Agreement shall be
held to be void, voidable or unenforceable, the remaining portions hereof shall
remain in full force and effect.
15. Governing Law. This Agreement shall be construed in accordance with and be
governed by the laws of the Commonwealth of Pennsylvania.
16. Acknowledgements. Calvert represents and acknowledges to Unilife as follows:

  a.  
that he has been advised to consult with an attorney of his choosing concerning
the legal significance of this Agreement;
    b.  
that he has been offered twenty-one (21) days to review and consider all of the
terms and provisions of this Agreement, and he has had ample opportunity to
review all of the provisions of this Agreement;
    c.  
that he is competent to understand the content and effect of this Agreement and
he has entered into this Agreement knowingly, by his own free will and choice
and without any compulsion, duress, or undue influence from anyone; and
    d.  
that he has been advised that during the seven (7) day period following his
execution of this Agreement, he may revoke his acceptance of this Agreement by
delivering written notice of revocation to Brian F. Jackson, Esq., McNees
Wallace & Nurick LLC, PO Box 1166, Harrisburg, PA 17108-1166, and that this
Agreement shall not become effective or enforceable until after the revocation
period has expired.

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Calvert has hereunto set his hand, and Unilife has caused
this Agreement to be executed by its duly authorized agent, all as of the dates
set forth below.
EXECUTED in multiple copies, each having the same effect as the original.

                     
Witness:
  /s/ Cynthia M. Lighty           /s/ Daniel Calvert    
 
                   
 
              DANIEL CALVERT    
 
                   
Date:
  June 28, 2010                
 
                   
 
                   
 
              UNILIFE CORPORATION, ET AL    
 
                   
Witness:
  /s/ Daniel Calvert       By:   /s/ Cynthia M. Lighty    
 
                   
 
              Name: Cynthia M. Lighty    
Date:
  June 28, 2010           Title: Director, HR & Legal Services    
 
                   

 

10